        Case 3:16-md-02741-VC Document 2776 Filed 02/18/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA




 IN RE: ROUNDUP PRODUCTS                        MDL No. 2741
 LIABILITY LITGATION                            Case No. 16-md-02741-VC




 This document relates to:                      PRETRIAL ORDER NO. 82:
                                                PARTIES’ PROPOSED VOIR DIRE
 ALL ACTIONS                                    QUESTIONS




       The Court has reviewed the parties’ proposed voir dire questions and is inclined to

preclude them from asking prospective jurors whether they know anyone who has hepatitis B or

C. If the parties object, they may raise this issue with the Court the morning of jury selection.

       IT IS SO ORDERED.

Date: February 18, 2019                                       _____________________________
                                                              Honorable Vince Chhabria
                                                              United States District Court
